Citation Nr: 1531158	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  04-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected left sole callus formation, currently rated as 10 percent disabling, with periods of temporary total disability due to convalescence assigned from August 1, 2007, to January 31, 2008; from October 14, 2008, to February 28, 2009; from September 30, 2009, to March 31, 2010, and from March 5, 2014, to October 1, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 1972. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2002 rating decision and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2008, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In February 2009, August 2013, and July 2014, the Board remanded this claim for further development, and the matter has again been returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a further, unavoidable, remand is warranted in this case.  Subsequent to the last remand in this case, records pertaining to the Veteran's March 2014 surgery were associated with the Veteran's claims file, as requested in that prior remand, and a Supplemental Statement of the Case was issued in September 2014.  However, while this appeal was pending, the Veteran filed a new claim for an increased rating for his left foot callous in April 2015, and a further VA examination was undertaken for that claim in May 2015.  While a rating decision was issued as to that new issue, no Supplemental Statement of the Case was issued, reflecting consideration of this new evidence in conjunction with the claim on appeal.  As this new evidence is relevant to the claim on appeal, the Board has no choice but to remand this claim, in order that this new evidence may be considered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, please obtain all records relevant to the Veteran's left foot callous, from May 2015 to the present.  All attempts to obtain the evidence must be documented in the claims folder. 

2. Then, after any further development deemed warranted, to include a further VA examination should the RO deem it warranted, the RO should readjudicate this claim.  If any benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. Barone
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




